             Case 2:21-cv-00794-RSL Document 16 Filed 09/15/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   STATE OF WASHINGTON,                                NO. 2:21-cv-00794-RSL
10                      Plaintiff,                       STIPULATED BRIEFING SCHEDULE ON
                                                         PLAINTIFF STATE OF WASHINGTON’S
11      v.                                               MOTION FOR SUMMARY JUDGMENT
12   U.S. GENERAL SERVICES
     ADMINISTRATION, an agency of the
13   United States,
14                      Defendant.
15
             To accommodate an urgent situation of defense counsel, Plaintiff State of Washington
16
     has re-noted its pending Motion for Summary Judgment for October 1, 2021. The parties jointly
17
     agree and stipulate that Defendant United States General Services Administration (GSA) will
18
     file its response to the pending Motion for Summary Judgment by no later than September 22,
19
     2021 and Plaintiff State of Washington will file its reply by no later than October 1, 2021.
20

21

22

23

24

25

26

     STIPULATED BRIEFING SCHEDULE                    1                ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
     ON PLAINTIFF STATE OF                                                  800 5th Avenue, Suite 2000
     WASHINGTON’S MOTION FOR                                                 Seattle, WA 98104-3188
     SUMMARY JUDGMENT                                                             (206) 464-7744
     NO. 2:21-cv-00794-RSL
            Case 2:21-cv-00794-RSL Document 16 Filed 09/15/21 Page 2 of 3




 1   DATED this 14th day of September 2021.
 2
     TESSA M. GORMAN                              ROBERT W. FERGUSON
 3   Acting United States Attorney                Attorney General
 4   /s/ Katie D. Fairchild                       /s/ Lauryn K. Fraas
     KATIE D. FAIRCHILD, WSBA #47712              LAURYN K. FRAAS, WSBA #53238
 5   Assistant United States Attorney             NATHAN K. BAYS, WSBA #43025
     United States Attorney’s Office              Assistant Attorneys General
 6   700 Stewart Street, Suite 5220               Office of the Attorney General
     Seattle, Washington 98101-1271               800 Fifth Avenue, Suite 2000
 7   Phone: 206-553-4358                          Seattle, WA 98104
     Fax: 206-553-4067                            (206)464-7744
 8   Email: katie.fairchild@usdoj.gov             Lauryn.Fraas@atg.wa.gov
                                                  NathanBays@atg.wa.gov
 9
     Attorneys for Defendant                      Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED BRIEFING SCHEDULE             2              ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     ON PLAINTIFF STATE OF                                         800 5th Avenue, Suite 2000
     WASHINGTON’S MOTION FOR                                        Seattle, WA 98104-3188
     SUMMARY JUDGMENT                                                    (206) 464-7744
     NO. 2:21-cv-00794-RSL
            Case 2:21-cv-00794-RSL Document 16 Filed 09/15/21 Page 3 of 3




 1                                           ORDER
 2         IT IS SO ORDERED. The Clerk of Court is directed to renote the pending Motion for
 3   Summary Judgment for October 1, 2021.
 4

 5         Dated this 15th day of September, 2021.

 6

 7                                                   ROBERT S. LASNIK
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED BRIEFING SCHEDULE               3               ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     ON PLAINTIFF STATE OF                                            800 5th Avenue, Suite 2000
     WASHINGTON’S MOTION FOR                                           Seattle, WA 98104-3188
     SUMMARY JUDGMENT                                                       (206) 464-7744
     NO. 2:21-cv-00794-RSL
